                                  JONATHAN ROSENBERG, PLLC
                              137 Court Street, Fl. 2, Brooklyn, NY 11201
                               Tel: (718) 715-4845 | Fax: (718) 797-1855
                                  Email: jonathan@rosenbergpllc.com


                                            April 29, 2021ܺ
ܺ
HON. VERNON S. BRODERICKܺ
United States District Judgeܺ
                                                                                4/30/2021
  Southern District of New Yorkܺܺ
40 Foley Squareܺܺ
New York, New York 10007ܺܺ
ܺ
                        Re:ܺ United States v. Carlton Vanierܺܺ
                                Docket # 18 Cr 873ܺ
Your Honor:ܺ
ܺ
        Subject to the Court’s approval, the parties agree that the defendant's supplemental motionsܺ
are due Monday, June 7, 2021 and that the government’s supplemental responses are due Monday,ܺ
June 14, 2021.ܺܺ
ܺ
                                                         Respectfully submitted,ܺ

                                                                             ܺ
                                                       Jonathan Rosenbergܺ
                                                       Attorney for Carlton Vanierܺ
                                                       137 Court Street, Fl. 2ܺ
                                                       Brooklyn, N.Y. 11201ܺ
                                                       Tel: (718) 715-4845ܺ
                                                       jonathan@rosenbergpllc.comܺ
       All parties via ECF‫ڦ‬
